UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7360



RODNEY LEON ALLS,

                                              Plaintiff - Appellant,

          versus


VERNON SMITH, Doctor, Health Services Director
of the Virginia Department of Corrections; W.
F. AMONETTE, Doctor, Health Care Provider at
the Pulaski Correctional Unit #1,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-01-574-7)


Submitted:   February 6, 2003           Decided:     February 20, 2003


Before WILKINS, Chief Judge, and MICHAEL and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney Leon Alls, Appellant Pro Se. Jim Harold Guynn, Jr., GUYNN &
MEMMER, P.C., Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney Leon Alls appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.   See Alls v. Smith, No.

CA-01-574-7 (W.D. Va. Aug. 7, 2002). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2